Citation Nr: 0702531	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  04-13 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence, sufficient to reopen 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death, has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to June 
1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision by which the RO denied the 
appellant's claim.  

The RO previously denied service connection for the cause of 
the veteran's death by November 2000 rating decision that 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  
In its present adjudication, the RO denied the appellant's 
claim, as sufficient new and material evidence to reopen it 
had not been received.  Indeed, a previously decided claim 
may not be reopened in the absence of new and material 
evidence.  Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 
U.S.C. §§ 5108, 7104(b)).  Regardless of RO action, however, 
the Board is bound to decide the threshold issue of whether 
the evidence is new and material before addressing the merits 
of a claim.  Id. 

In her April 2004 substantive appeal, the appellant requested 
a hearing before a Veterans Law Judge at the RO.  Later that 
month, she indicated that she did not wish to testify at a 
hearing.  See 38 C.F.R. § 20.704(e) (2006).  Accordingly, the 
Board will proceed with consideration of the appellant's 
claim based on the evidence of record, as she has requested.


FINDINGS OF FACT

1.  By November 2000 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death; although she was sent 
notice of the denial by letter dated the following month, she 
did not perfect an appeal.

2.  The evidence received since the November 2000 rating 
decision is not sufficient to establish a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, would result in a different outcome of 
the claim of entitlement to service connection for the cause 
of the veteran's death.


CONCLUSIONS OF LAW

1.  The November 2000 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received since the November 2000 rating 
decision is not new and material, and the claim of 
entitlement to service connection for the cause of the 
veteran's death is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

VCAA (codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107), enacted in November 2000, includes an enhanced duty on 
the part of VA to notify those claiming VA benefits as to the 
information and evidence necessary to substantiate a claim.  
VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing VCAA have been enacted. See 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence not previously provided to the Secretary of 
VA that is necessary to substantiate the claim.  As part of 
the notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  First, the RO 
must inform the claimant of the information and evidence not 
of record that is necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103; 38 CFR § 3.159(b)(1) (2006).  Second, the 
RO must inform the claimant of the information and evidence 
the VA will seek to provide.  Id.  Third, VA must inform the 
claimant of the information and evidence the claimant is 
expected to provide.  Id.  Finally, VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Id.

In addition to the foregoing, the United States Court of 
Appeals for Veterans Claims (Court) issued a recent decision, 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) applied to all five elements 
of a service connection claim, which include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, VA must advise the claimant of what constitutes new 
and material evidence to reopen a service connection claim.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, by December 2002 letter, the RO notified the 
appellant that she would have to submit new and material 
evidence to reopen her claim and advised her of the 
requirements to establish an award of service connection for 
cause of death.  The letter essentially referred the 
appellant to the previous decision denying service connection 
for the veteran's cause of death, which contains the reasons 
for the previous denial, and explained that new evidence 
included evidence that had never been submitted to VA and 
that was not cumulative, namely, evidence reiterative of that 
already of record.  The letter also indicated that new and 
material evidence was evidence that bore directly and 
substantially upon the issue on appeal.  The appellant was 
advised to provide information relating to the veteran's 
cause of death, injuries or diseases in service, and a 
relationship between the cause of death and injury, disease, 
or event in service.  As such, the appellant was essentially 
advised of the bases for the previous denial and of what 
constituted new and material evidence to reopen a service 
connection claim for cause of death.  Id.  As stated, she was 
advised of what type of evidence to submit, and while RO did 
not specifically inform the appellant of her and VA's 
respective responsibilities as to obtaining evidence, she was 
told to provide what was in her possession and to apprise VA 
of any evidence she desired assistance in obtaining.  
Finally, the appellant was also essentially instructed to 
submit any relevant evidence in her possession.

Although the appellant was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date, as mandated by the Court in 
Dingess/Hartman, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (when 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby).  Because the Board concludes herein that the 
appellant's claim does not warrant reopening, any questions 
as to the foregoing are rendered moot.

In general, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Under VCAA, however, VA's statutory duty to assist a claimant 
in the development of a previously finally denied claim does 
not attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, VCAA provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  As the claim 
herein is not reopened, VA's duty to assist does not attach 
and need not be discussed further.

Discussion

In a November 2000 rating decision, the RO denied the 
appellant's claim of service connection for the cause of the 
veteran's death.  The RO explained that there was no 
etiological relationship between mesothelioma, the primary 
cause of death, or congestive obstructive pulmonary disease 
(COPD), a contributory condition not resulting in death, and 
the veteran's service-connected disabilities, which consisted 
entirely of residuals of shell fragment wounds to the lower 
body.  During his lifetime, the veteran's service-connected 
disabilities were: residuals of a shell fragment wound to 
left muscle group XI with limitation of dorsiflexion of the 
left foot and scars rated 30 percent disabling, residuals of 
a shell fragment wound to right leg muscle group XI with an 
area of right ankle anesthesia and scars rated 20 percent 
disabling, residuals of a shell fragment wound to the right 
buttock muscle group XVII with scars rated 20 percent 
disabling, residuals of a shell fragment wound to the left 
buttock muscle group XVII with scars rated 20 percent 
disabling, and a scar of the lumbosacral area rated zero 
percent disabling.  The veteran's combined disability rating 
was 70 percent.

The appellant was provided notice of the decision and of her 
appellate rights the following month.  She initiated but did 
not perfect an appeal, and the decision became final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 
20.1103 (2006) (detailing the procedures and time limitations 
for filing appeals and reflecting the finality of rating 
decisions not timely appealed).  

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the November 2000 rating decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
appellant's claim of service connection should be reopened 
and re-adjudicated on a de novo basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims, such as this, filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2006).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the November 2000 
rating decision consisted of the service medical records 
reflecting shrapnel injuries but no pulmonary or psychiatric 
problems; a January 1954 VA medical examination report 
showing a normal respiratory system, an X-ray study of the 
chest revealing normal clear lungs, and no psychiatric 
findings; a February 1954 rating decision by which service 
connection was granted for shell fragment wounds and scars to 
the left leg, right leg, right buttock, left buttock, and 
lumbosacral area; an April 1954 VA examination report showing 
a normal respiratory system and no findings concerning 
psychiatric problems; outpatient VA treatment records dated 
from January 1995 to March 2000 including January 1995, May 
1995, and June 1996 VA progress notes demonstrating clear 
lungs and March 2000 findings of pleural effusion; March 2000 
VA hospital records containing a diagnosis of right pleural 
effusion; and the May 2000 death certificate indicating that 
the immediate cause of the veteran's death was mesothelioma 
and that a significant contributing cause of death was COPD.  
In the November 2000 rating decision, the RO rejected the 
appellant's argument that the veteran's lower body shrapnel 
injuries caused poor circulation, which in turn caused COPD.

Evidence received subsequent to the November 2000 rating 
decision consists of duplicates of the March 2000 VA hospital 
records noted above; VA outpatient treatment records dated 
from January 1995 to May 2000 largely duplicative of the 
records mentioned above; April and May 2000 records from the 
Mt. Carmel Health System for treatment and surgery of a 
malignant tumor of the lung; a June 2000 report of N. 
Larrimer, M.D., an attending physician at a Mt. Carmel 
facility, discussing the veteran's state from April 28, 2000 
of May 4, 2000, the date of death, and reflecting diagnoses 
of mesothelioma of the lung, symptomatic pleural effusion 
secondary to mesothelioma, COPD, and dehydration; a January 
2003 written statement by which the appellant asserted that 
the veteran's war injuries precluded full-time employment, 
that the veteran suffered from post-traumatic stress disorder 
(PTSD), that PTSD and stress from the service-connected 
injuries caused subsequent illness, and that she did not 
understand why his disabilities were rated only 70 percent 
disabling; and a February 2003 letter from J. Stechschulte, 
M.D., reflecting that the veteran's treatment records dating 
from the mid 1980's had been purged and that the veteran had 
been seen for optic atrophy of the eyes.

The Board notes that it did not discuss medical records 
received before and after the November 2000 rating decision 
that have no bearing on the lungs or respiratory system.  The 
veteran, over the years, received treatment for the 
gastrointestinal, musculoskeletal, and cardiovascular systems 
along with dental, visual, and audiologic treatment.  These 
records are not relevant to the veteran's lung cancer that 
caused his demise and, even if new, would not serve to 
bolster the appellant's claim.  As explained below, evidence 
that does not serve to further a claim is not new and 
material within the meaning of applicable law and 
regulations.  38 C.F.R. § 3.156(a); see also 38 C.F.R. 
§ 3.312 (2006). 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.

The Board has reviewed the evidence since the November 2000 
rating decision and has determined that much of it is new, as 
it was not of record before November 2000.  It is not 
material, however, because it is not probative of the issue 
at hand, which is whether a service-connected disability 
caused or contributed substantially or materially to the 
veteran's death.  Although there is no doubt that the veteran 
died of pulmonary diseases, the record does not indicate a 
nexus between the veteran's service-connected disabilities, 
enumerated above, and his ultimate demise.  See Id.  Indeed, 
the evidence is entirely silent as to any sort of link 
between the veteran's mesothelioma and COPD and his service-
connected residuals of shrapnel wounds to the legs, buttock, 
and low back.  

Furthermore, the evidence is silent as to PTSD or other 
source of stress contributing to the veteran's death.  The 
record contains no indication of psychiatric or emotional 
problems in service or after and certainly does not reflect 
that PTSD or stress caused the veteran's mesothelioma and 
COPD.  The Board notes that any opinion of the appellant's in 
this regard is not considered competent medical evidence upon 
which the Board may rely, as she is not shown to possess any 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Thus, the Board finds that the 
aforementioned evidence does not relate to any unestablished 
fact necessary to substantiate the appellant's claim of 
service connection for the cause of the veteran's death.  

Due to the lack of competent medical evidence that the 
veteran's death, caused by lung cancer, was related to the 
veteran's service-connected disabilities consisting 
exclusively of residuals of shrapnel injuries to the lower 
body, there is no reasonable possibility of the 
substantiation of the claim.  38 C.F.R. § 3.156(a); see also 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Accordingly, the 
appellant's claim of service connection for the cause of the 
veteran's death is not reopened.  The Board emphasizes in 
closing that the appellant's supposition that PTSD and other 
stress caused the veteran's death is not considered competent 
evidence and is not, in any event, supported by the record.  
Thus, the appellant's thoughts in this regard do not relate 
to any unestablished fact necessary to substantiate her claim 
of service connection for the cause of the veteran's death 
and do not amount to new and material evidence.  Id.


ORDER

No new and material evidence having been received, the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is not reopened and remains 
denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


